UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06221 Brandywine Blue Fund, Inc. (Exact name of Registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, DE19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: June 30, 2012 Item 1. Schedules of Investments. Brandywine Blue Fund Schedule of Investments June 30, 2012 (Unaudited) Shares or Principal Amount Value Common Stocks - 93.6% (a) CONSUMER DISCRETIONARY Apparel Retail - 5.1% Ross Stores Inc. $ The TJX Companies Inc. Apparel, Accessories & Luxury Goods - 7.9% Lululemon Athletica Inc.* PVH Corp. VF Corp. Home Furnishing Retail - 1.2% Bed Bath & Beyond Inc.* Hotels, Resorts & Cruise Lines - 3.6% Starwood Hotels & Resorts  Worldwide Inc. Total Consumer Discretionary CONSUMER STAPLES Drug Retail - 3.2% CVS Caremark Corp. Household Products - 0.8% Church & Dwight Co. Inc. Total Consumer Staples ENERGY Oil & Gas Equipment & Services - 1.9% National Oilwell Varco Inc. Oil & Gas Exploration & Production - 3.2% Pioneer Natural Resources Co. Total Energy FINANCIALS Property & Casualty Insurance - 5.0% The Allstate Corp. XL Group PLC Total Financials HEALTH CARE Biotechnology - 5.7% Celgene Corp.* Gilead Sciences Inc.* Health Care Services - 3.4% Express Scripts Holding Co.* Managed Health Care - 3.6% UnitedHealth Group Inc. Pharmaceuticals - 4.0% Mylan Inc.* Watson Pharmaceuticals Inc.* Total Health Care INDUSTRIALS Aerospace & Defense - 3.1% Precision Castparts Corp. Electrical Components & Equipment - 3.1% AMETEK Inc. Industrial Machinery - 3.1% Ingersoll-Rand PLC Trucking - 2.4% Hertz Global Holdings Inc.* Total Industrials INFORMATION TECHNOLOGY Application Software - 3.3% Nuance Communications Inc.* Communications Equipment - 3.2% Qualcomm Inc. Computer Hardware - 9.3% Apple Inc.* Computer Storage & Peripherals - 3.2% EMC Corp.* Data Processing & Outsourced Services - 3.1% Visa Inc. Electronic Components - 3.0% Amphenol Corp. Internet Software & Services - 1.9% VeriSign Inc.* IT Consulting & Other Services - 4.0% International Business  Machines Corp. Systems Software - 2.3% Check Point Software  Technologies Ltd.* Total Information Technology Total common stocks (cost $660,821,252) Short-Term Investments - 8.2% (a) Commercial Paper - 7.8% $ Prudential Funding, LLC,  due 07/02/12, discount of 0.13% Variable Rate Demand Note - 0.4% American Family Financial  Services, 0.10% Total short-term investments (cost $64,298,747) Total investments - 101.8% (cost $725,119,999) Liabilities, less  other assets - (1.8%) (a) ) TOTAL NET ASSETS - 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2012, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Short-Term Variable Rate Demand Note Total Level 2 Level 3 - Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended June 30, 2012. See the Schedule of Investments for the investments detailed by industry classification. Brandywine Advisors Midcap Growth Fund Schedule of Investments June 30, 2012(Unaudited) Shares or Principal Amount Value Common Stocks - 99.2% (a) CONSUMER DISCRETIONARY Apparel Retail - 5.0% American Eagle Outfitters Inc. $ Chico’s FAS Inc. Apparel, Accessories & Luxury Goods - 8.2% Lululemon Athletica Inc.* PVH Corp. Under Armour Inc.* VF Corp. Hotels, Resorts & Cruise Lines - 3.5% Starwood Hotels & Resorts  Worldwide Inc. Housewares & Specialties - 3.1% Jarden Corp. Restaurants - 3.0% Panera Bread Co.* Specialty Stores - 12.1% Dick’s Sporting Goods Inc. GNC Holdings Inc. Sally Beauty Holdings Inc.* Ulta Salon, Cosmetics &  Fragrance Inc. Total Consumer Discretionary CONSUMER STAPLES Household Products - 3.4% Church & Dwight Co. Inc. Packaged Foods & Meats - 1.3% Dean Foods Co.* Total Consumer Staples ENERGY Oil & Gas Exploration & Production - 3.6% Pioneer Natural Resources Co. Total Energy FINANCIALS Property & Casualty Insurance - 1.7% XL Group PLC Residential REITs - 4.9% Camden Property Trust Post Properties Inc. Total Financials HEALTH CARE Health Care Services - 2.8% Omnicare Inc. Pharmaceuticals - 3.9% Mylan Inc.* Watson Pharmaceuticals Inc.* Total Health Care INDUSTRIALS Construction & Farm Machinery & Heavy Trucks - 4.3% Wabtec Corp. Electrical Components & Equipment - 2.0% AMETEK Inc. Environmental & Facilities Services - 0.7% Clean Harbors Inc.* Heavy Electrical Equipment - 2.4% The Babcock & Wilcox Co.* Human Resource & Employment Services - 3.0% Robert Half International Inc. Industrial Machinery - 2.5% Ingersoll-Rand PLC Trading Companies & Distributors - 3.0% United Rentals Inc.* WESCO International Inc.* Trucking - 5.2% Hertz Global Holdings Inc.* Landstar System Inc. Total Industrials INFORMATION TECHNOLOGY Application Software - 5.2% Cadence Design Systems Inc.* Nuance Communications Inc.* Data Processing & Outsourced Services - 3.5% FleetCor Technologies Inc.* Vantiv Inc.* Electronic Components - 2.9% Amphenol Corp. Internet Software & Services - 1.9% VeriSign Inc.* Systems Software - 2.3% Check Point Software  Technologies Ltd.* Total Information Technology MATERIALS Specialty Chemicals - 1.8% The Valspar Corp. Steel - 2.0% Carpenter Technology Corp. Total Materials Total common stocks (cost $112,843,277) Short-Term Investments - 6.0% (a) Commercial Paper - 5.2% $ Prudential Funding, LLC,  due 07/02/12, discount of 0.13% Variable Rate Demand Note - 0.8% American Family Financial  Services, 0.10% Total short-term investments (cost $7,245,808) Total investments - 105.2% (cost $120,089,085) Liabilities, less other assets - (5.2%) (a) ) TOTAL NET ASSETS - 100.0% $ *Non-dividend paying security. (a)Percentages for the various classifications relate to net assets. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2012, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Short-Term Variable Rate Demand Note Total Level 2 Level 3 - Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended June 30, 2012. See the Schedule of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a)The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13(a)-15(b) or240.15d-15(d)). (b)There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brandywine Blue Fund, Inc. By (Signature and Title) /s/William F. D’Alonzo William F. D’Alonzo, President Date August 2, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/William F. D’Alonzo William F. D’Alonzo, President Date August 2, 2012 By (Signature and Title) /s/J. Gordon Kaiser J. Gordon Kaiser, Treasurer Date August 2, 2012
